FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHU HUA TAN,                                     No. 07-72718

               Petitioner,                       Agency No. A028-957-977

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Shu Hua Tan, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny the petition for review.

         The BIA did not abuse its discretion in denying Tan’s third motion to reopen

as number-barred and untimely where the motion was filed nineteen years after the

final order of deportation was entered in his case, see 8 C.F.R. § 1003.2(c)(2), and

Tan failed to establish changed circumstances in China to qualify for the regulatory

exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Lin v.

Holder, 588 F.3d 981, 988-89 (9th Cir. 2009) (record did not establish change in

family planning laws or enforcement of such laws that would establish changed

country conditions excusing untimely motion to reopen).

         Tan’s contention that the BIA failed to consider the evidence submitted with

the motion to reopen fails, because he has not overcome the presumption that the

BIA reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006).

         PETITION FOR REVIEW DENIED.




                                           2                                    07-72718